Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US10842958B1 to Rapoport (hereinafter “Rapoport”).
Regarding claim 1, Rapoport discloses a control unit for use with a respiratory assist device that assists a subject with respiration (Fig. 1 processing arrangement 24), the control unit configured to: 
	detect a time at which delivery of an inhalable therapy to the subject is manually triggered on an inhalable therapy device (Fig. 2 initialization step 202; Col. 7 lines 14-17 discloses a pre-set pattern of breaths may be initiated manually by a patient/physician; Examiner notes the processor detects when manually entry occurs because the machine proceeds to function after manual input); 
	detect whether the subject has fallen asleep (Fig. 2 step 206 detection of whether the patient is sleeping); and 
	on detecting that the subject has fallen asleep, control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject at least a predefined length of time following the detected time at which delivery of the inhalable therapy to the subject is manually triggered (Fig. 2 step 206 detects whether the patient is asleep, step 208 the system 1 administers breaths to the patient; Col. 8 lines 53-57 disclose the system may automatically deliver the pre-set pattern of therapeutic airflow repeatedly).  
Regarding claim 2, Rapoport discloses the control unit as claimed in claim 1, and further discloses wherein the control unit, is configured to: control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject provided that the subject is detected to still be asleep (Fig. 2 step 212 continues ventilatory support while the patient is asleep).
Regarding claim 3, Rapoport discloses the control unit of claim 1, and further discloses wherein the control unit it is configured to: control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject on expiry of the predefined length of time (Fig. 2 after supplying an initial series of mechanical breaths 208; ventilatory support may be continued to the patient 212; Col. 7 lines 5-10 discloses a predetermined pattern of breaths (which must occur for a set amount of time)).
Regarding claim 4, Rapoport discloses the control unit as claimed in claim 3, and further discloses wherein the control unit is configured to: detect a sleep stage of the subject (Fig. 2 step 206 detects if the patient is in a sleep state; Examiner notes the sleep state is equivalent to a sleep stage); and control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject on expiry of the predefined length of time provided that the subject is detected to be in a predefined sleep stage (Fig. 2 detects sleep state of patient step 206; after supplying an initial series of mechanical breaths 208; ventilatory support may be continued to the patient 212; Col. 7 lines 5-10 discloses a predetermined pattern of breaths (which must occur for a set amount of time)).  
Regarding claim 5, Rapoport discloses the control unit as claimed in claim 1, and further discloses wherein the control unit is further configured to: detect a sleep stage of the subject (Fig. 2 step 206 detects if the patient is in a sleep state; Examiner notes the sleep state is equivalent to a sleep stage); and control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject at a time when the subject is detected to be in a predefined sleep stage after expiry of the predefined length of time (Fig. 2 detects sleep state of patient step 206; after supplying an initial series of mechanical breaths 208; ventilatory support may be continued to the patient 212; Col. 7 lines 5-10 discloses a predetermined pattern of breaths (which must occur for a set amount of time); Examiner notes the patient is in a predefined sleep stage, i.e. sleep, and the machine automatically delivers breaths during sleep after expiry of the initial series of mechanical breaths, if the patient has yet to resume spontaneous breathing (step 210)).  
Regarding claim 6, Rapoport discloses the control unit as claimed in claim 4, and further discloses wherein the control unit is configured to: detect the sleep stage of the subject from physiological characteristic data and/or eye movement data acquired from the subject (Fig. 1 sensors 23 detect patient breathing (Col. 5 lines 30-33); Fig. 2 step 206 determines if patient is in a sleep state; Fig. 9 steps 910-930 describe detection of sleep based upon breathing pattern and initialization of breathing assistance; Col. 12 lines 8-15; Examiner notes sensing of breathing qualifies as physiological data).  
Regarding claim 7, Rapoport discloses the control unit as claimed in claim 4, and further discloses wherein the predefined sleep stage is a rapid eye movement sleep stage (Fig. 14 steps 1440 up to 1460 provide ventilatory support based on detection of REM state sleep; Col. 15 lines 11-13 ”this rise in ventilatory drive is associated with a transition from a sleep state to an awake state, or from REM to Non-REM sleep).  
Regarding claim 8, Rapoport discloses the control unit as claimed in claim 1, and further discloses wherein the control unit is configured to: detect whether the subject has fallen asleep based on a breathing pattern of the subject  detected by the respiratory assist device (Fig. 1 sensors 23 detect patient breathing (Col. 5 lines 30-33); Fig. 2 step 206 determines if patient is in a sleep state; Fig. 9 steps 910-930 describe detection of sleep based upon breathing pattern and initialization of breathing assistance; Col. 12 lines 8-15).  
Regarding claim 9, Rapoport discloses the control unit as claimed in claim 1, and Rapoport further discloses wherein the control unit is configured to: control the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject at predefined time intervals that begin at least the predefined length of time following the detected time at which delivery of the inhalable therapy to the subject is manually triggered (Fig. 2 steps 208-212 monitor patient breathing and restart mechanical breaths at the predetermined length if needed after the initialization step 202; Col. 8 lines 53-57: “For example , in step 212 , the processing arrangement 24 may direct the flow control device 25 and the flow generator 22 to continue to administer breaths to the patient in accordance with the same predetermined pattern as used in step 208.”).  
Regarding claim 10, Rapoport discloses the control unit as claimed in claim 1, and further discloses wherein the control unit is configured to: control the inhalable therapy device to further automatically trigger delivery of the inhalable therapy to the subject at a predefined time prior to any one or more of: an estimated wake up time for the subject (Col. 8 lines 57-62: “the processing arrangement 24 may direct the flow control device 25 and flow generator 22 to continue to administer breaths to the patient in accordance with the same predetermined pattern as used in step 208 until the patient’s spontaneous pattern indicates he is awake.””; Examiner notes the phrase “any one or more of” is interpreted to mean one of the functions being met by prior art will meet the claim language regarding the capabilities of the control unit; and an estimated time for an onset of one or more symptoms of the subject.
Regarding claim 11, Rapoport discloses the control unit as claimed in claim 1, and further discloses wherein the inhalable therapy comprises any one or more of a medicament, a saline therapy, and a humidity therapy (Examiner notes that Merriam-Webster defines “medicament” to mean a substance used in therapy, Rapoport discloses airflow is used as part of therapy for the patient at Col. 7 lines 6-10 “processing arrangement 24 directs the flow control device 25 and/or flow generator 22 to supply airflow in accordance with a predetermined pattern corresponding to a short series of mechanical breaths, such as in bi-level PAP therapy”; thus the airflow is the medicament used in therapy).  
Regarding claim 12, Rapoport discloses a control unit as claimed in claim 1, and further discloses wherein the respiratory assist device comprises: a continuous positive airway pressure device; a non-invasive ventilation device; or an oxygen delivery device (Fig. 1 system 1, mask 20, tube 21, flow generator 22; Col. 5 lines 24-27 disclose the system delivers airflow (oxygen) to the patient).  
Regarding claim 14, Rapoport discloses a method of operating a control unit for use with a respiratory assist device that assists a subject with respiration (Fig. 2 outlines method for operating the control unit/system to ventilatory assistance), the method comprising: detecting a time at which delivery of an inhalable therapy to the subject is manually triggered on an inhalable therapy device (Fig. 2 initialization step 202; Col. 7 lines 14-17 discloses a pre-set pattern of breaths may be initiated manually by a patient/physician; Examiner notes the processor detects when manually entry occurs because the machine proceeds to function after manual input); detecting whether the subject has fallen asleep (Fig. 2 step 206 detection of whether the patient is sleeping); and on detecting that the subject has fallen asleep, controlling the inhalable therapy device to automatically trigger delivery of the inhalable therapy to the subject at least a predefined length of time following the detected time at which delivery of the inhalable therapy to the subject is manually triggered (Fig. 2 step 206 detects whether the patient is asleep, step 208 the system 1 administers breaths to the patient; Col. 8 lines 53-57 disclose the system may automatically deliver the pre-set pattern of therapeutic airflow repeatedly).  
Regarding claim 15, Rapoport discloses the method of claim 14, and further discloses a computer program product comprising a computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method (Col. 5 lines 40-45 “the exemplary treatment methods may be embodied in one or more programs stored in a non - transitory storage medium and containing lines of code that may be executed by at least one of the plurality of processor cores or a separate processor.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of US2018/0056018A1 to Canvin et al. (hereinafter “Canvin”).
Regarding claim 13, Rapoport discloses the control unit as claimed in claim 1, but does not disclose wherein the therapy device comprises a nebulizer, a single dose inhaler, or a metered dose inhaler. However, Canvin demonstrates it was known in the art before the effective filing date of the claimed invention to use an inhaler with a processor that controls the therapy device (Fig. 2A inhaler 106; Fig. 2C processor 214; Paragraph 0030 discloses the inhaler may be a metered dose inhaler).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rapoport to pair with and control an inhaler, as taught by Canvin, in order to store and dispense any type of pharmaceutical drug for treating a respiratory condition (Paragraph 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20170311879-A1 to Armitstead; US-20170189631-A1 to Meredith; US-20170007789-A1 to Chou; US-20150265207-A1 to Wu; US-20150230750-A1 to McDarby; US-20150165143-A1 to Baloa; US-20130174841-A1 to McAuley; US-20120291785-A1 Ramanan; US-20120199126-A1 to Farrugia; US-20120179061-A1 to Ramanan; US-20110226248-A1 to Duff; and US-10517526-B2 to Hilbig. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785